Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Response to Amendment
2.	Applicant's amendments, filed May 9, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed May 9, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 15, 17, and 18 are amended. Claim 6 is cancelled. Claim 21 is newly added.
	Claims 1-5 and 7-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12, 14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1).

Regarding Claim 1 (Currently Amended), Zheng teaches a touch structure comprising:
a first touch unit (par 0048 Fig 4 e.g. pair of electrode blocks 141 highlighted at circle A), comprising a first touch electrode and a second touch electrode (par 0048 Fig 4 e.g. left electrode block 141 and right electrode block, respectively, highlighted at circle A), wherein the first touch electrode and the second touch electrode are adjacent to each other and insulated from each other (par 0048 Fig 4 pair of electrode blocks 141 highlighted at circle A are adjacent and spaced apart [providing an insulated gap between]), the first touch electrode and the second touch electrode are both self-capacitance electrodes (par 0059 the spaced electrode blocks form a single-layer self-capacitive touch sensing structure) and both comprise a thin end and a thick end that are arranged opposite to each other (par 0049 the electrode blocks are triangular; Fig 4 them comprising a thin end and a thick end that are arranged opposite to each other);
and 
	a first trace, comprising a first sub-trace and a second sub-trace (par 0048 Fig 5 first trace comprising set of left lead sub-trace 142 and right lead sub-trace 142, respectively), wherein the first sub-trace is coupled with the first touch electrode, and the second sub-trace is coupled with the second touch electrode (par 0048 Fig 5 left lead sub-trace 142 coupled to left electrode block 141, right lead sub-trace 142 coupled to right electrode block 141).
	However, Zheng appears not to expressly teach wherein a main body of the first trace has a grid shape.
	Nakamura teaches a self-capacitance touch panel wherein a main body of the first trace has a grid shape (par 0059 Fig 6B the extraction electrode [trace] 34 is formed in the mesh pattern).
	Zheng and Nakamura are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch units comprising first and second self-capacitance electrodes of Zheng with the inclusion of the grid-shaped traces of Nakamura. The motivation would have been in order to provide a structure in which a plurality of grids formed by thin wires made of metal (thin metal wires) are arranged to form an electrode, thereby reducing surface electrical resistance [Nakamura par 0008]; and that since the extension direction of the thin metal wire is inclined with reference to the extension direction of the extraction electrode [trace] 34, moire is less likely to occur (Nakamura par 0059). 

	Regarding Claim 2 (Original), Zheng as modified teaches the touch structure according to claim 1, wherein a planar shape of the first touch electrode and a planar shape of the second touch electrode both have a wedge-shaped profile (Zheng par 0049 Fig 5 wedge shape comprising a triangle), and a main body of the first touch electrode and a main body of the second touch electrode both have a grid shape (Zheng par 0050 Fig 5 main body of each electrode block 141 is a mesh/grid shape).

Regarding Claim 3 (Previously Presented), Zheng as modified teaches the touch structure according to claim 2, wherein the planar shape of the first touch electrode and the planar shape of the second touch electrode are the same (Zheng par 0049 Fig 5 both electrode blocks 141 are the same wedge shape comprising a triangle) and an edge of the planar shape of the first touch electrode and an edge of the planar shape of the second touch electrode that are close to each other are substantially parallel to each other (Zheng par 0049 Fig 5 electrode blocks’ longest edges are close to each other and substantially parallel to each other).

Regarding Claim 7 (Previously Presented), Zheng as modified teaches the touch structure according to claim 1, wherein the touch structure comprises a plurality of the first traces, the plurality of the first traces are located in a same layer as the first touch unit (Zheng par 0051 Fig 2 first traces 1142 are shown located in a same layer as the first touch unit 141).

Regarding Claim 8 (Previously Presented), Zheng as modified teaches the touch structure according to claim 1, wherein a ratio of an extended length of the first touch electrode from the thin end to the thick end to a width of the thick end is in a range of [n, n+1), and a ratio of an extended length of the second touch electrode from the thin end to the thick end to a width of the thick end is in a range of [n, n+1), wherein n is a positive integer (Zheng par 0048 the example of Fig 5 includes a mesh that correlates to edge dimensions; the extended length of the left electrode block, to which lower reference number 141 points, being approximately 8 grids long, to the width of the thick, left-most end, being approximately 6 grids long, teaches a ratio of these of 8/6, which is in the range of (1,2) with n = 1).

Regarding Claim 9 (Previously Presented), Zheng as modified teaches the touch structure according to claim 1, wherein the touch structure comprises a plurality of the first touch units, and the plurality of the first touch units are arranged in an array (Zheng Fig 4 par 0049 plurality of blocks cover a viewing area, and first electrode blocks comprising left blocks of pairs of blocks form an array).

Regarding Claim 10 (Previously Presented), Zheng as modified teaches the touch structure according to claim 9, wherein thin ends of a plurality of the first touch electrodes located in a same row have a same orientation, and thin ends of a plurality of the second touch electrodes located in a same row have a same orientation (Zheng Fig 4 teaches such).

Regarding Claim 11 (Previously Presented), Zheng as modified teaches the touch structure according to claim 10, wherein, among two first touch units that are adjacent to each other and located in a same row, an edge of a second touch electrode in one of the two first touch units is adjacent to an edge of a first touch electrode in the other of the two first touch units, and two adjacent edges are substantially parallel to each other (Zheng Fig 4 the right second electrode block right edge of the touch unit in circle A is adjacent to a left edge of the left first electrode block in the touch unit in the same row to the right of circle A, and the subject edges are substantially parallel to each other).

Regarding Claim 12 (Previously Presented), Zheng as modified teaches the touch structure according to claim 10, wherein the thin end of the first touch electrode is close to the thick end of the second touch electrode, and the thick end of the first touch electrode is close to the thin end of the second touch electrode (Zheng Fig 5 thin end of left electrode block, at which its trace 142 attaches, is close to the thick end of the right electrode at which its trace 142 attaches; thick end of left electrode block, away from its trace 142 attach point, is close to the thin end of the right electrode which is away from its trace 142 attach point).

Regarding Claim 14 (Previously Presented), Zheng as modified teaches the touch structure according to claim 9, further comprising: 
a plurality of electrode pins configured to be coupled to a plurality of the first traces, wherein the plurality of the electrode pins are located on a side of a touch area same as the plurality of the first touch units (Zheng par 0046 Fig 4 at location of 200), and the plurality of the first traces are configured to be extended within the touch area and leave the touch area from the side of the touch area same as the plurality of electrode pins (Zheng Fig 4 teaches extension of the first traces within the touch area and leaving the touch area from the side of the touch area same as the plurality of electrode pins).

Regarding Claim 16 (Previously Presented), Zheng as modified teaches a touch device, comprising the touch structure according to claim 1 (Zheng at least par 0042 Fig 1 touch screen 10).

Regarding Claim 17 (Currently Amended), Zheng teaches a method of manufacturing a touch structure (par 0059), comprising: 
forming a first touch electrode layer (par 0012), wherein the first touch electrode layer comprises a first touch unit and a first trace  (par 0012 touch sensing layer includes first electrode blocks connected to first leads), 
the first touch unit (par 0048 Fig 4 e.g. pair of electrode blocks 141 highlighted at circle A) comprises a first touch electrode and a second touch electrode (par 0048 Fig 4 e.g. left electrode block 141 and right electrode block, respectively, highlighted at circle A) that are adjacent to each other and insulated from each other (par 0048 Fig 4 pair of electrode blocks 141 highlighted at circle A are adjacent and spaced apart [providing an insulated gap between]), 
the first touch electrode and the second touch electrode are both self-capacitance electrodes (par 0059 the spaced electrode blocks form a single-layer self- capacitive touch sensing structure) and both comprise a thin end and a thick end that are arranged opposite to each other (par 0049 the electrode blocks are triangular; Fig 4 them comprising a thin end and a thick end that are arranged opposite to each other),
the first trace comprises a first sub-trace and a second sub-trace (par 0048 Fig 5 first trace comprising set of left lead sub-trace 142 and right lead sub-trace 142, respectively), 
the first sub-trace is coupled with the first touch electrode, and the second sub-trace is coupled with the second touch electrode  (par 0048 Fig 5 left lead sub-trace 142 coupled to left electrode block 141, right lead sub-trace 142 coupled to right electrode block 141).
However, Zheng appears not to expressly teach wherein a main body of the first trace has a grid shape.
	Nakamura teaches a self-capacitance touch panel wherein a main body of the first trace has a grid shape (par 0059 Fig 6B the extraction electrode [trace] 34 is formed in the mesh pattern).
	Zheng and Nakamura are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch units comprising first and second self-capacitance electrodes of Zheng with the inclusion of the grid-shaped traces of Nakamura. The motivation would have been in order to provide a structure in which a plurality of grids formed by thin wires made of metal (thin metal wires) are arranged to form an electrode, thereby reducing surface electrical resistance [Nakamura par 0008]; and that since the extension direction of the thin metal wire is inclined with reference to the extension direction of the extraction electrode [trace] 34, moire is less likely to occur (Nakamura par 0059). 

Regarding Claim 21 (New), Zheng as modified teaches the touch structure according to claim 1, wherein each of the first sub-trace and the second sub-trace comprises wires constituting a grid pattern, the wires are inclined with respect to a row direction and a column direction (Nakamura par 0059 Fig 6B the extraction electrode [first sub-trace] 34 is formed in the mesh pattern of thin metal wires; par 0078 Fig 3 suggests wiring portion 58A [a second sub-trace] is formed similarly to trace 34; e.g. Fig 5B and par 0013 note that the thin metal wires of the trace and electrode grids are inclined with respect to a row direction and a column direction).
Zheng and Nakamura are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch units comprising first and second self-capacitance electrodes of Zheng with the inclusion of the grid-shaped traces of Nakamura. The motivation would have been in order to provide a structure in which a plurality of grids formed by thin wires made of metal (thin metal wires) are arranged to form an electrode, thereby reducing surface electrical resistance [Nakamura par 0008]; and that since the extension direction of the thin metal wire is inclined with reference to the extension direction of the extraction electrode [trace] 34, moire is less likely to occur (Nakamura par 0059).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1) and further in view of Zachut et al. (U.S. Patent Application Publication 20140139239 A1, hereinafter “Zachut’).

Regarding Claim 13 (Original), Zheng as modified teaches the touch structure according to claim 12. However, Zheng as modified appears not to expressly teach wherein a planar shape of the first touch unit is substantially a parallelogram. 
Zachut teaches wherein a planar shape of the first touch unit is substantially a parallelogram (Fig 5 par 0085).
Zheng Nakamura and Zachut are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/ Nakamura with the inclusion of the parallelogram shaped touch unit of Zachut. The motivation would have been in order to provide a self-capacitive sensor with pads of the sensing surface being any shape which enables all pads to contact the sensing surface's edge (Zachut par 0081).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1) and further in view of Trend et al. (U.S. Patent Application Publication 20130154996 A1, hereinafter “Trend”).

Regarding Claim 4 (Previously Presented), Zheng as modified teaches the touch structure according to claim 2. However, Zheng as modified appears not to expressly teach wherein a gap between the first touch electrode and the second touch electrode has a width less than or equal to 30 micrometers.
Trend teaches wherein a gap between the first touch electrode and the second touch electrode has a width less than or equal to 30 micrometers (par 0039 Fig 4E inter- electrode gap 420 may be less than or equal to 30 micrometers).
Zheng Nakamura and Trend are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/ Nakamura with the inclusion of the gap width of Trend. The motivation would have been in order to provide a compact self-capacitive sensor.

Regarding Claim 5 (Original), Zheng as modified teaches the touch structure according to claim 4, wherein materials of the first touch electrode and the second touch electrode include metal (Zheng par 0050 Fig 5 main body of each electrode block 141 is a mesh/grid shape).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1) and further in view of Xiong et al. (U.S. Patent Application Publication 20170277310 A1, hereinafter “Xiong”).

Regarding Claim 15 (Currently Amended), Zheng as modified teaches the touch structure according to claim 9, further comprising:
a second touch unit, comprising a third touch electrode and a fourth touch electrode (Zheng par 0048 Fig 4 pair of electrode blocks 141 to the right of circle A comprise such), wherein the third touch electrode and the fourth touch electrode are adjacent to each other and insulated from each other (Zheng par 0048 Fig 4 pair of electrode blocks 141 to the right of circle A are adjacent and spaced apart [providing an insulated gap between]), and the third touch electrode and the fourth touch electrode are both self-capacitance electrodes (Zheng par 0059 the spaced electrode blocks form a single-layer self-capacitive touch sensing structure) and both comprise a thin end and a thick end that are arranged opposite to each other (Zheng par 0049 the electrode blocks are triangular; Fig 4 them comprising a thin end and a thick end that are arranged opposite to each other); and
a second trace, comprising a third sub-trace and a fourth sub-trace (Zheng par 0048 Fig 5 second trace comprising set of left lead sub-trace 142 and right lead sub-trace 142, respectively), wherein the third sub-trace is coupled with the third touch electrode, and the fourth sub-trace is coupled with the fourth touch electrode (Zheng par 0048 Fig 5 left lead sub-trace 142 coupled to third left electrode block 141, right lead sub-trace 142 coupled to fourth right electrode block 141), 
and the second touch unit is arranged at a position corresponding to a gap between first touch units that are adjacent in a row direction (Zheng par 0048 Fig 4 e.g. pair of electrode blocks 141 to the right of circle A is arranged at a position corresponding to a gap between the first touch units that are adjacent in a row direction).
However, Zheng as modified appears not to expressly teach wherein the second touch unit is located in a layer different from the first touch unit.
Xiong teaches wherein the second touch unit is located in a layer different from the first touch unit (Xiong par 0058 Fig 1 second touch sensor 14 is arranged in a different layer from the first touch sensor 13; par 0062, sensors 13 and 14 are not overlapped; par 0096 the electrode structures of the first touch sensor and the second touch sensor may also be a self-capacitance electrode structure).
Zheng Nakamura and Xiong are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/ Nakamura with the inclusion of the layer structure of Xiong. The motivation would have been in order to provide that when the first touch sensor is arranged in a different layer from the second touch sensor, and wires of the first touch sensor may overlap wires of the second touch sensor in the second direction, which facilitates the wire layout of the first touch sensor and the second touch sensor and saves wire space (Xiong par 0056).

Regarding Claim 18 (Currently Amended), Zheng as modified teaches the method according to claim 17, further comprising:
the second touch unit comprises a third touch electrode and a fourth touch electrode (Zheng par 0048 Fig 4 e.g. third left electrode block 141 and fourth right electrode block, respectively, to the right of circle A) that are adjacent to each other and insulated from each other (Zheng par 0048 Fig 4 pair of electrode blocks 141 to the right of circle A are adjacent and spaced apart [providing an insulated gap between]), the third touch electrode and the fourth touch electrode are both self-capacitance electrodes (Zheng par 0059 the spaced electrode blocks form a single-layer self-capacitive touch sensing structure) and both comprise a thin end and a thick end that are arranged opposite to each other (Zheng par 0049 the electrode blocks are triangular; Fig 4 them comprising a thin end and a thick end that are arranged opposite to each other), the second trace comprises a third sub-trace and a fourth sub-trace  (Zheng par 0048 Fig 5 second trace comprising set of left lead sub-trace 142 and right lead sub-trace 142, respectively), the third sub-trace is coupled with the third touch electrode, the fourth sub-trace is coupled with the fourth touch electrode (Zheng par 0048 Fig 5 left lead sub-trace 142 coupled to third left electrode block 141, right lead sub-trace 142 coupled to fourth right electrode block 141), 
the second touch unit is arranged at a position corresponding to a gap between first touch units that are adjacent in a row direction (Zheng par 0048 Fig 4 e.g. pair of electrode blocks 141 to the right of circle A is arranged at a position corresponding to a gap between the first touch units that are adjacent in a row direction).
However, Zheng as modified appears not to expressly teach forming a second touch electrode layer, wherein the second touch electrode layer comprises a second touch unit and a second trace (Xiong par 0058 Fig 1 second touch sensor 14 is arranged in a different layer from the first touch sensor 13; par 0062, sensors 13 and 14 are not overlapped; par 0096 the electrode structures of the first touch sensor and the second touch sensor may also be a self-capacitance electrode structure; par 0056 wires in the two layers may overlap, i.e. second traces in the second layer may overlap first traces in the first layer).
Zheng Nakamura and Xiong are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/ Nakamura with the inclusion of the layer structure of Xiong. The motivation would have been in order to provide that when the first touch sensor is arranged in a different layer from the second touch sensor, and wires of the first touch sensor may overlap wires of the second touch sensor in the second direction, which facilitates the wire layout of the first touch sensor and the second touch sensor and saves wire space (Xiong par 0056).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1) and further in view of Kent et al. (U.S. Patent 6297811 B1, hereinafter “Kent).

Regarding Claim 19 (Previously Presented), Zheng as modified teaches the touch structure according to claim 1. However, Zheng as modified appears not to expressly teach a method for determining a touch position by using the touch structure according to claim 1, comprising: 
determining an electrode that is touched according to 
an amount of change in a self-capacitance of the first touch electrode in the first touch unit and 
an amount of change in a self-capacitance of the second touch electrode in the first touch unit; and 
determining the touch position, according to an amount of change in self- capacitance of each region of the electrode that is touched.
Kent teaches a method for determining a touch position by using the touch structure according to claim 1 (Fig 1 Abstract the pattern is comprised of a plurality of approximately triangularly shaped electrodes, the pattern such that the base of one triangularly shaped electrode is adjacent to the apex of the next triangularly shaped electrode), comprising: 
determining an electrode that is touched according to 
an amount of change in a self-capacitance of the first touch electrode in the first touch unit and an amount of change in a self-capacitance of the second touch electrode in the first touch unit (Abstract, touch position information is determined from the capacitance changes of the electrodes; a subset of electrodes localized around the touch position is determined); and 
determining the touch position, according to an amount of change in self- capacitance of each region of the electrode that is touched (col 3 line 66-col 4 line 3 Once a set of localized electrodes has been determined the touch coordinates are calculated, one coordinate from the distribution of the touch signal within each set of electrodes and the other coordinate from the distribution of the touch signal between the two sets of electrodes).
Zheng Nakamura and Kent are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/ Nakamura with the inclusion of the touch position method of Kent. The motivation would have been in order to provide a position determination method using distributed, regional variation along each touch electrode (Kent par 0042).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (China Patent Application Publication CN206312114U, hereinafter “Zheng’) in view of Nakamura (U.S. Patent Application Publication 20160274727 A1) and further in view of Xiong et al. (U.S. Patent Application Publication 20170277310 A1, hereinafter “Xiong”) and Kent et al. (U.S. Patent 6297811 B1, hereinafter “Kent).

Regarding Claim 20 (Previously Presented), Zheng as modified teaches a method for determining a touch position by using the touch structure according to claim 15. However, Zheng as modified appears not to expressly teach a method for determining a touch position by using the touch structure according to claim 15, comprising: 
determining an electrode that is touched, according to an amount of change in a self-capacitance of the first touch electrode in the first touch unit, and 
an amount of change in a self-capacitance of the second touch electrode in the first touch unit, and 
an amount of change in a self-capacitance of the third touch electrode in the second touch unit, and 
an amount of change in self-capacitance of the fourth touch electrode in the second touch unit; and
determining the touch position, according to an amount of change in self- capacitance of each region of the electrode that is touched.
Kent teaches a method for determining a touch position by using the touch structure according to claim 15, comprising: 
determining an electrode that is touched, according to an amount of change in a self-capacitance of the first touch electrode in the first touch unit, and an amount of change in a self-capacitance of the second touch electrode in the first touch unit (Abstract, touch position information is determined from the capacitance changes of the electrodes; a subset of electrodes localized around the touch position is determined), and 
an amount of change in a self-capacitance of the third touch electrode in the second touch unit, and 
an amount of change in self-capacitance of the fourth touch electrode in the second touch unit (Abstract, touch position information is determined from the capacitance changes of the electrodes; a subset of electrodes localized around the touch position is determined); and
determining the touch position, according to an amount of change in self- capacitance of each region of the electrode that is touched (col 3 line 66-col 4 line 3 Once a set of localized electrodes has been determined the touch coordinates are calculated, one coordinate from the distribution of the touch signal within each set of electrodes and the other coordinate from the distribution of the touch signal between the two sets of electrodes).
Zheng Nakamura Xiong and Kent are analogous art as they each pertain to self-capacitive touch structures. It would have been obvious to a person of ordinary skill in the art to modify the touch structure of Zheng/Nakamura/Xiong with the inclusion of the touch position method of Kent. The motivation would have been in order to provide a position determination method using distributed, regional variation along each touch electrode (Kent par 0042).
Response to Arguments
Applicant’s arguments filed May 9, 2022 with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As such the rejections of Claims 1 and 17 are maintained, as are the rejections of claims dependent on Claims 1 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK EDWARDS/
Primary Examiner, Art Unit 2624